NICHOLS, Judge,
dissenting:
Respectfully, I dissent. Certainly the enabling legislation, the regulations, and the bond provisions should have stated that the Treasury shall pay any estate tax refund in flower bonds at par value up to the amount of any previous liability so paid by the same taxpayer. They were very defective in not so providing. That is not a license to this court to enact what should have been provided. In effect, we allow the Treasury to pay a refund in kind, contrary to law that it shall be paid in money unless otherwise provided. The alleged established and uniform practice to pay in bonds is really the only persuasive argument the Treasury has to validate its position. It has acted in *148accordance with that position 250 or 300 times a year, from 1972 to 1978, and no one has made a challenge. If the practice were published, a different case would be presented. I mistrust the establishment of a legal rule by however many instances of practice, when they are unpublished and depart from apparent law in the Treasury’s favor. By 5 U.S.C. § 552, no one not having actual notice may be adversely affected by a rule of practice not published. Plaintiff here denies it had actual notice.